                     Case 18-16248-MAM     Doc 166    Filed 10/12/18    Page 1 of 4




         ORDERED in the Southern District of Florida on October 12, 2018.




                                                       Mindy A. Mora, Judge
                                                       United States Bankruptcy Court
_____________________________________________________________________________

                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

        In re:                                 CASE NO.: 18-16248-BKC-MAM

        Chance & Anthem, LLC,                  CHAPTER 7
              Debtor(s).
        ________________________________/

                              ORDER ON STATUS CONFERENCE

                 THIS MATTER came before the Court on October 9, 2018, for a status

        conference on the form of orders emanating from a prior hearing in this case

        conducted on August 28, 2018, after the parties advised the Court they were unable

        to reach agreement on the form of such orders. At the status conference, the Court

        reviewed with the parties the statements sought by the Trustee from Mr. Siskind,

        solely in his representative capacity as former managing member and counsel to the

        Debtor (in such representative capacity, “Siskind”), in an affidavit regarding various


                                                  1
           Case 18-16248-MAM       Doc 166    Filed 10/12/18   Page 2 of 4



categories of the Debtor’s documents, electronic documents, and personal property.

Based upon the Court’s review of such categories, as well as the agreement of the

parties, the Court ORDERS AND DIRECTS:

   1. On or before October 19, 2018, Siskind shall provide the Trustee with a
      signed, revised affidavit, modified from the form previously signed by Siskind
      and filed as ECF No. 142, with the following alterations:

      a. As to all membership interests and corporate records of Cannamed
         Pharmaceuticals, LLC, Siskind shall turn over to the Trustee evidence of
         the Debtor’s 70% non-voting interest in Cannamed Pharmaceuticals, LLC,
         and shall confirm that Siskind is not in possession of any other membership
         interests and corporate records.

      b. As to the Debtor’s computer, screen and printer, Siskind shall confirm that
         such equipment was last located at the Maryland warehouse rented by the
         Debtor, and he has no knowledge of the present location of such equipment.

      c. As to the cash in the Debtor’s bank account as of the Petition Date, Siskind
         shall confirm that the funds in the Debtor’s bank account as reflected in the
         Debtor’s schedules amounting to $48 were actually the funds of Siskind,
         and were used after the petition date in this case to pay for the Debtor’s
         post-petition rent.

      d. As to copies of promissory notes that were made by Christopher George,
         Siskind shall confirm that true and correct copies of all such notes were
         previously delivered to the Trustee.

      e. As to all communications (including emails and text messages) concerning
         the Debtor, litigation involving the Debtor, or its business and financial
         affairs, Siskind shall turnover to the Trustee all such emails, by performing
         an appropriate search of Siskind’s email account (both inbox and sent
         items), without charging the Trustee any fees for such search. In addition,
         Siskind shall confirm that, to his knowledge, all other documents, other
         than emails, relating to the Debtor in this category that are presently in
         Siskind’s possession have previously been turned over to the Trustee.



                                          2
        Case 18-16248-MAM       Doc 166    Filed 10/12/18   Page 3 of 4



   f. As to Siskind’s litigation file concerning any lawsuit where the Debtor is a
      party and all attorney-client communications and agreements, no change
      to paragraph 2.f. of the affidavit is required.

   g. As to an accounting of all legal fees paid by the Debtor to Siskind or any
      other attorney, including any fees paid in connection with litigation or the
      Debtor’s bankruptcy filing, Siskind shall deliver to the Trustee by email a
      copy of the electronic register for the checks issued by the Debtor. Further,
      Siskind shall confirm that any funds he received from the Debtor in respect
      of legal fees are reflected on the Debtor in Possession Operating Reports
      filed by Siskind in Case No. 18-16248-BKC-MAM and that Siskind never
      issued any invoices to the Debtor in respect of the legal services he rendered
      to or for the benefit of the Debtor.

   h. As to copies of Siskind’s trust account ledgers and/or bank statements
      reflecting transactions involving the Debtor, Siskind shall confirm that he
      is not in possession of such records, as such records were removed from his
      possession on or about [Siskind to insert approximate date].

   i. As to records of any expenditure made by any third party on behalf of the
      Debtor, Siskind shall confirm that no responsive property or records
      presently exist, and there are no websites or other applications for bank
      accounts, or other accounts for which online financial records may be
      maintained, in either case pertaining to the Debtor, that are presently
      active, and there are not any currently active user name(s) and/or
      password(s) pertaining to any such website or other application.

2. Siskind’s turnover of any of the foregoing information or records shall be by
   email transmittal of PDF copies of such information and/or records, to counsel
   for the Trustee, at jsuarez@gjb-law.com.

3. Paragraph 2 of the draft of the proposed Agreed Order Granting Trustee’s
   Motion to Compel Turnover of Documents from Debtor’s Managing Member
   and Pre-Petition Counsel shall be modified to be consistent with the foregoing
   revisions.

4. The draft of the proposed Order Granting in Part and Denying in Part Jeffrey
   Siskind’s Emergency Motion for a Protective Order Prohibiting the Release of
   Confidential Client Financial Information shall be modified to require that any

                                       3
            Case 18-16248-MAM       Doc 166    Filed 10/12/18   Page 4 of 4



       witnesses with whom confidential documents are shared, either in the course
       of the Trustee’s investigation or in the course of a deposition or other
       testimony, shall be bound by the confidentiality provisions of such Order, and
       shall be subject to appropriate sanctions by the Court if such Order is violated
       by any such witness.

   5. Upon entry of the final form of the orders described in paragraphs 3 and 4
      above, the Court will enter the proposed Order Denying with Prejudice Jeffrey
      Siskind’s Motion to Determine Whether Cause Exists to Disqualify the Chapter
      7 Trustee and for Sanctions, in the form submitted by counsel to the Trustee.


                                         ###

Copies Furnished To:

Jeffrey M Siskind, Esq.

Robert C Furr, Trustee

Jesus M Suarez, Esq.

John H Genovese, Esq.

AUST




                                           4
